Exhibit 10.1

 

 

AMENDMENT

TO THE BIOVERIS CORPORATION

TERMINATION PROTECTION PROGRAM

 

Pursuant to resolutions of the Board of Directors adopted on April 4, 2007, the
BioVeris Corporation Termination Protection Program (the "Program") is hereby
amended for purposes of complying with Section 409A of the Internal Revenue
Code, as set forth below:

 

1. Section 1. of the Program is hereby amended to replace the paragraph (A) in
its entirety with the following paragraph.

 

"(A) "Applicable Bonus" shall mean the highest maximum annual bonus that was (or
could have been under an established bonus plan) paid to a Participant in
respect of any of the three full fiscal years preceding or following a Change of
Control."

 

 

2. Add Section 11. to the Program.

 

"11. Section 409A Compliance. Notwithstanding anything else in this Program, any
severance or other compensation under this Program shall be paid in compliance
with Section 409A of the Code including, but not limited to, a delay in the
timing of any payments, such that there are no adverse tax consequences,
interest, or penalties as a result of the payments; provided that in no event
shall this clause increase any payments or benefits under this Program to any
Participant."

 

3. Addendum 1 of the Program is hereby amended to replace paragraph 6 in its
entirety with the following paragraph.

 

"6. The Chief Executive Officer of the Company may designate, with respect to up
to 3 Participants, that Section 3(iv) shall not apply to such Participants.
Instead, such Participants shall become entitled to a lump sum, payable within
ten days following the date of termination (but in no event earlier than January
1, 2008) (subject to Section 11 of the Program), equal to the present value of
lifetime medical and dental benefits and an annual comprehensive
physical/check-up, such present value to be determined in good faith by the
Company. As of the Effective Date the Participants identified on Appendix F have
been so designated on Appendix F."

 

 

4. Add paragraph 8 to Addendum 1 of the Program.

 

"8. The Chief Executive Officer of the Company may designate, with respect to up
to 3 Participants, that the period specified in Section 3(iv) shall be, instead
of 18 months, 24 months (with respect to all Employee Benefits except medical
and dental benefits and an annual comprehensive physical/check-up). As of the
Effective Date the Participants identified on Appendix H have been so
designated".

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, BioVeris Corporation has adopted this amendment, effective
as of April 4, 2007.

 

 

 

BIOVERIS CORPORATION

 

 

 

 

By:

/s/ Samuel J. Wohlstadter

 

Name:

Samuel J. Wohlstadter

 

Title:

Chairman & Chief Executive Officer

 

 

 

 

 

 